Response to RCE
This action is responsive to the RCE filed on 12/23/2020. 
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 2-28 are pending in the case.  Claims 2, 9, and 16 are independent claims. Claim 1 was canceled. Claims 23-28 are newly added.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.
 

Priority
This application is a continuation of 14046871, filed 10/04/2013, now U.S. Patent #10241752 and having 2 RCE-type filings therein 14046871 Claims Priority from Provisional Application 61709766, filed 10/04/2012 14046871 is a continuation in part of 13250854, filed 09/30/2011, now U.S. Patent #9858925 and having 1 RCE-type filing therein.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 03/04/2021, 02/12/2021, 01/04/2021, 10/29/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-3, 5-6, 9-10, 12-13, 16-17, 19-20, 23-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Grois et al. US 20090030800 A1 , (hereinafter Grois) in view of “Android App Review - Speaktoit Assistant”, (Cited in 892 as NPL, hereinafter Speaktoit) in view of Hayman et al. US 20090150820 A1, (hereinafter Hayman).

As to independent claim 2, Grois teaches:
A computer-implemented method of operating a digital assistant on an electronic device having at least one processor, memory, and a display (See Fig. 2 with [0091]), the method comprising: 
displaying, on the display, a user interface of a first application (See Fig. 1A with [0056] database search application using an intelligent user interface.); 
while displaying the user interface of the first application, detecting activation of a digital assistant (See Fig. 1A button 101 press to start a voice/audio search and see Fig. 1D with [0082] when user conducts a voice search, he/she is presented with a talking mouth virtual assistant 125. Thus suggests while displaying interface of Fig. 1A, activation of button 101 leads to the interface of Fig. 1D where virtual assistant 125 is displayed); 
in response to detecting the activation of the digital assistant, displaying, on the display, a user interface of the digital assistant, wherein the user interface of the first application is at least partially (See Fig. 1D with [0082] virtual assistant UI 125 is displayed, and the database search application Ui is still being displayed on the left side of the screen); 
while displaying the user interface of the digital assistant and while the user interface of the first application is at least partially visible on the display (See [0056] mentions a database search application using an intelligent user interface, and as shown in Fig. 1D the database search application is displayed along with the intelligent user interface 125):
receiving speech input from a user associated with the electronic device (See Fig. 1D with [0082] user can use speech to initiate a search);
Grois does not teach: a user interface of the digital assistant including a digital assistant object;
displaying the digital assistant object including a first icon indicating that the digital assistant is waiting for speech input;
while receiving the speech input from the user, displaying, the digital assistant object including a second icon indicating changes in an amplitude of the received speech input; and displaying the digital assistant object including a third icon indicating processing of the speech input.
Speaktoit teaches: a user interface of the digital assistant including a digital assistant object (See page 1 of the NPL document, the youtube video at time frame 0:13 shows a window having a microphone labeled with “Speak Now”);
displaying the digital assistant object including a first window indicating that the digital assistant is waiting for speech input (See page 1 of the NPL document, the youtube video at time frame 0:13 shows a window having a microphone labeled with “Speak Now”, the label is indicating to the user that the microphone is awaiting speech input);
while receiving the speech input from the user, displaying, the digital assistant object including a second window indicating changes in an amplitude of the received speech input (See page 2 of the NPL document, the youtube video at time frame 0:15 shows the window with microphone object being light up as the user speaks to indicate changes in amplitude of the received speech input); and 
displaying the digital assistant object including a third window indicating processing of the speech input (See page 3 of the NPL document, the youtube video at time frame 0:17 shows the window with graphical indication of processing of the speech input).
It would have been obvious to one of ordinary skill in the art before the invention was made to modify the digital assistant of Grois to include the digital assistant object comprising of the window as taught by Speaktoit. Motivation to do so would be for a user friendly interface that lets the user know when to provide voice input, how loud user’s voice is, and when its currently processing the voice input .
Grois as modified by Speaktoit teaches using a window as the digital assistant object, and changing the appearance of the window to indicate a specific status as cited above, but Grois as modified does not teach using an icon as the digital assistant object, and changing its appearance to indicate a specific status.
Hayman teaches: changing the appearance of an icon to indicate a specific status (See Fig. 3 with [0025], based on status change of an application, its associated icon gets redrawn to reflect the status change. See also [0028] – “Status icons can be used to represent different aspects of virtually any software application”).
It would have been obvious to one of ordinary skill in the art before the invention was made to modify the digital assistant of Grois modified by Speaktoit to substitute the status indicating window to include the status indicating icons as taught by Hayman. Motivation to substitute window with icon would be for efficient use of screen space due to icons being smaller in general. General motivation to combine would be additional status information (See Hayman [0004]).

As to dependent claim 3, Grois as modified teaches all the limitations of claim 2 as cited above.
(See Fig. 1D with [0082] virtual assistant UI 125 is displayed, and the database search application Ui is still being displayed on the left side of the screen). 

As to dependent claim 5, Grois as modified teaches all the limitations of claim 2 as cited above.
Grois as modified by Hayman teaches the icons, but Grois as modified does not teach: wherein the indication representing changes in an amplitude of the received speech input comprises a colorized icon indicating fluctuations in recorded speech amplitude. 
Speaktoit further teaches: wherein the indication representing changes in an amplitude of the received speech input comprises a colorized window indicating fluctuations in recorded speech amplitude (See page 2 of the NPL document, the youtube video at time frame 0:15 shows the window with microphone object being light up as the user speaks to indicate changes in amplitude of the received speech input. In regards to claimed colorized, it is not a standard term in the art and is thus interpreted to mean, to merely have color).
It would have been obvious to one of ordinary skill in the art before the invention was made to modify the digital assistant of Grois to include the digital assistant object comprising of the window as taught by Speaktoit. Motivation to do so would be for a user friendly interface that lets the user know when to provide voice input, how loud user’s voice is, and when its currently processing the voice input .

As to dependent claim 6, Grois as modified teaches all the limitations of claim 2 as cited above.

Speaktoit teaches: while displaying the user interface of the digital assistant and while the user interface of the first application is at least partially visible on the display, displaying, in the user interface of the digital assistant, an indication that a mic of the electronic device is activated (See attached NPL page 2 large microphone graphic is indication that mic is activated). 
It would have been obvious to one of ordinary skill in the art before the invention was made to modify the digital assistant of Grois to include the large microphone graphic as taught by Speaktoit. Motivation to do so would be for effective user interface that avoids user frustration from not knowing when user speech can be provided.

As independent claim 9, it is rejected under similar rationale as claim 2 as cited above. 

As dependent claim 10, it is rejected under similar rationale as claim 3 as cited above. 

As dependent claim 12, it is rejected under similar rationale as claim 5 as cited above. 

As dependent claim 13, it is rejected under similar rationale as claim 6 as cited above. 

As independent claim 16, it is rejected under similar rationale as claim 2 as cited above. 

As dependent claim 17, it is rejected under similar rationale as claim 3 as cited above. 

claim 19, it is rejected under similar rationale as claim 5 as cited above. 

As dependent claim 20, it is rejected under similar rationale as claim 6 as cited above. 

Claims 4, 11, 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Grois et al. US 20090030800 A1 , (hereinafter Grois) in view of “Android App Review - Speaktoit Assistant”, (Cited in 892 as NPL, hereinafter Speaktoit) in view of Hayman et al. US 20090150820 A1, (hereinafter Hayman) in view of Ludolph et al. US 5874958 A, (hereinafter Ludolph).

As to dependent claim 4, Grois as modified teaches all the limitations of claim 2 as cited above.
Grois teaches the digital assistant, but Grois as modified does not teach: wherein displaying the user interface of the digital assistant comprises sliding the user interface of the digital assistant onto the display from an edge of the display. 
Ludolph teaches: wherein displaying the user interface of the application comprises sliding the user interface of the application onto the display from an edge of the display (See Fig. 3 with Col. 6 lines 13-26 user can slide a sliding panel from edge into view, the sliding panel containing UI of a calendar application).
It would have been obvious to one of ordinary skill in the art before the invention was made to modify the digital assistant of Grois to include the sliding panels taught by Ludolph. Motivation to do so would be for “provide a mechanism for accessing information or other items from another application” (See Ludolph Col. 2 lines 42-50).

As dependent claim 11, it is rejected under similar rationale as claim 4 as cited above. 

claim 18, it is rejected under similar rationale as claim 4 as cited above. 

Claims 7-8, 14-15, 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Grois et al. US 20090030800 A1, (hereinafter Grois) in view of “Android App Review - Speaktoit Assistant”, (Cited in 892 as NPL, hereinafter Speaktoit) in view of Hayman et al. US 20090150820 A1, (hereinafter Hayman) in view of Strong et al. US 6311157 B1, (hereinafter Strong).

As to dependent claim 7, Grois as modified teaches all the limitations of claim 2 as cited above.
Grois further teaches: while displaying the user interface of the digital assistant, detecting the spoken user input (See Fig. 1D with [0083] analyze user voice queries).
Grois as modified does not teach: in response to detecting the spoken user input, interpreting user intent based on the spoken user input, wherein interpreting the user intent based on the spoken user input includes using context information from the first application. 
Strong teaches: in response to detecting the spoken user input, interpreting user intent based on the spoken user input, wherein interpreting the user intent based on the spoken user input includes using context information from the first application (See Col. 2 lines 33-41 for brief overview. See Col. 4 lines 56-65 determine an application’s current context. And see Col. 10 lines 49-60, thus interpret speech input using speech rule determined by context information comprising if an application is currently frontmost).
It would have been obvious to one of ordinary skill in the art before the invention was made to modify the digital assistant taught by Grois to include the speech recognition technique taught by Strong. Motivation to do so would be for independent speech recognition (See Strong Col. 1 lines 12-15).

claim 8, Grois as modified teaches all the limitations of claim 7 as cited above.
Grois as modified does not teach: wherein the context information from the first application includes the type of the first application. 
Strong further teaches: wherein the context information from the first application includes the type of the first application (In regards to claimed “type”, it is not interpreted to be synonymous with “category”, and the specification does not provide insight as to how to interpret this claim term. See Col. 11 lines 19-20 speech rule’s context is a primitive label indicating an application, in other words “type” is interpreted to be “identity”. See also Col. 11 lines 60-65 context MeetingMinder.).
It would have been obvious to one of ordinary skill in the art before the invention was made to modify the digital assistant taught by Grois to include the speech recognition technique taught by Strong. Motivation to do so would be for independent speech recognition (See Strong Col. 1 lines 12-15).

As dependent claim 14, it is rejected under similar rationale as claim 7 as cited above. 

As dependent claim 15, it is rejected under similar rationale as claim 8 as cited above. 

As dependent claim 21, it is rejected under similar rationale as claim 7 as cited above. 

As dependent claim 22, it is rejected under similar rationale as claim 8 as cited above. 

Claims 23-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Grois et al. US 20090030800 A1, (hereinafter Grois) in view of “Android App Review - Speaktoit Assistant”, (Cited in 892 

As to dependent claim 23, Grois as modified teaches all the limitations of claim 2 as cited above.
Grois as modified teaches the first, second, and third icons as cited above but Grois as modified does not teach: wherein at least one of the first icon, second icon, and third icon are colorized and have a circular shape.
Ording further teaches: wherein an icon is colorized and have a circular shape (See Fig. 2 with [0041] contemplates the soft key 210 being of a different color, thus the soft key has color. See [0034] which says the soft keys are icons. See Fig. 2 which illustrates soft key 210 having a shape similar to a circle).
It would have been obvious to one of ordinary skill in the art before the invention was made to modify the digital assistant of Grois as modified to include colored icons with circular shape as taught by Ording. Motivation to do so would be for having colored circular icons which can be seen by the user as aesthetically pleasing.

As to dependent claim 24, Grois as modified teaches all the limitations of claim 2 as cited above.
Grois as modified teaches the third icon as cited above, but Grois as modified does not teach: wherein the third icon includes a swirling object around a perimeter of the third icon.
Ording teaches: wherein the icon includes a swirling object around a perimeter of the icon (See Fig. 2 with [0041] circling pattern animation around the soft key).
It would have been obvious to one of ordinary skill in the art before the invention was made to modify the digital assistant of Grois as modified to include colored icons with circular shape as taught by Ording. Motivation to do so would be for aesthetically pleasing.

As to dependent claim 25, it is rejected under similar rationale as claim 23 as cited above.

As to dependent claim 26, it is rejected under similar rationale as claim 24 as cited above.

As to dependent claim 27, it is rejected under similar rationale as claim 23 as cited above.

As to dependent claim 28, it is rejected under similar rationale as claim 24 as cited above.

Response to Arguments
1. Applicant’s amendment and arguments pertaining to the previous 103 rejections have been considered but are rendered moot since the Franza reference is no longer used in the new ground of rejection necessitated by amendment.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID LUU whose telephone number is (571)270-0703.  The examiner can normally be reached on Monday-Friday 11 a.m. to 7:30 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID V LUU/Examiner, Art Unit 2171                                                                                                                                                                                                        


/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171